HOOD, Judge
(dissenting).
The evidence convinces me that the injuries sustained by the child were not as serious as the majority apparently has found them to be. I think the award made by the trial court was excessive, and that we correctly reduced it in our original opinion. I feel that the majority has erred now in rescinding that portion of our original decree and in restoring the award to the amount allowed by the trial court.
In expressing these views on to quantum, I want to make it clear that I still feel that plaintiff is barred from recovery because of contributory negligence on the part of the child, and that defendant thus is not *603liable at all for the damages which he sustained in this unfortunate accident. The majority of my colleagues have determined otherwise, however, and that issue is no longer before us.
For these reasons, I respectfully dissent from the judgment being rendered by my colleagues on rehearing.